
	
		III
		111th CONGRESS
		2d Session
		S. RES. 469
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mr. Lugar (for himself,
			 Mr. Kerry, Mr.
			 Webb, and Mr. Bond) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 25, 2010
			Reported by Mr. Kerry,
			 without amendment
		
		
			September 28, 2010
			Considered and agreed to
		
		RESOLUTION
		Recognizing the 60th Anniversary of the
		  Fulbright Program in Thailand.
	
	
		Whereas 2008 was the 175th anniversary of relations
			 between the Kingdom of Thailand and the United States;
		Whereas the Fulbright Program is sponsored by the Bureau
			 of Educational and Cultural Affairs of the Department of State;
		Whereas the Fulbright Program currently operates in over
			 150 countries;
		Whereas the Thailand-United States Educational Foundation
			 (TUSEF) was established by a formal agreement in 1950;
		Whereas 2010 is the 60th anniversary of the Fulbright
			 Program partnership with the Kingdom of Thailand;
		Whereas approximately 1,600 Fulbright students and
			 scholars from Thailand have studied, conducted research, or lectured in the
			 United States;
		Whereas 800 Fulbright grantees from the United States
			 conducted research or gave lectures in Thailand from 1951 through 2008;
		Whereas active consideration is being given to increasing
			 the emphasis of the Fulbright Program in southern Thailand, including through
			 the Fulbright English Teaching Assistantship Program; and
		Whereas the United States Government supports additional
			 programs in Thailand in the areas of education, democracy promotion, good
			 governance, and public diplomacy: Now, therefore, be it
		
	
		That the Senate encourages the
			 President to maintain and expand interaction with the Kingdom of Thailand in
			 ways which facilitate close coordination and partnership in the areas of
			 education and cultural exchange throughout all of Thailand, including the
			 southern provinces.
		
	
		May 25, 2010
		Reported without amendment
	
